Citation Nr: 0504200	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for headaches and temporal 
intracerebral hematoma associated with subarachnoid 
hemorrhage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) San Diego, 
California.

The RO denied entitlement to service connection for headaches 
and temporal intracerebral hematoma associated with 
subarachnoid hemorrhage.

Due to his relocation, jurisdiction of the veteran's claim 
was assumed by the RO in Columbia, South Carolina.

In November 2004 the veteran and his wife provided oral 
testimony before the undersigned Veterans Law Judge sitting 
at the RO.  A transcript of their testimony has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  


The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in April 2001 which is 
partially compliant with Quartuccio, supra.

At the hearing conducted before the undersigned it was 
reported that the veteran had been in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
disability benefits from that agency were claimed to have 
been predicated upon headaches and aneurysms.  The medical 
documentation utilized by the SSA in granting the veteran 
disability benefits have not been obtained and associated 
with the claims file.

Also, it is important to note that the post service medical 
documentation of record is deficient from 1972 until 1991.  
The service medical records do show treatment of the veteran 
on one occasion for headaches, despite his testimony to have 
been seen far more frequently.  While the record shows that 
temporal intracerebral hematoma associated with subarachnoid 
hemorrhage and headaches is not shown until approximately 20 
years following service, there is no medical documentation 
referable to headaches per se during the immediate 
approximately 20 year period of time following separation 
from service.

The Board finds it is necessary to obtain medical 
documentation referable for treatment of the veteran 
following service through the early 1990's.  A medical 
examination by an appropriate medical specialist is provided 
for in the VCAA of 2000.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

In this regard, the RO should issue a 
VCAA notice letter to the veteran which 
includes advising him of the need to 
provide all pertinent medical 
documentation in his possession for 
consideration in support of his claim.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
headaches during the immediate 20 year 
period following his separation from 
service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  The VBA AMC should contact the SSA 
and obtain from that agency all medical 
documentation utilized in reaching the 
determination to award the veteran 
disability benefits.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special neurological examination of the 
veteran by a specialist in neurological 
disorders including on a fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any chronic acquired 
disorder(s) manifested by chronic 
headaches and/or temporal intracerebral 
hematoma associated with subarachnoid 
hemorrhage.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
chronic acquired disorder(s) manifested 
by headaches found on examination is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby?

Is it at least as likely as not that 
temporal intracerebral hematoma 
associated with subarachnoid hemorrhage 
is due to headaches reported in service?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for headaches and 
temporal intracerebral hematoma 
associated with subarachnoid hemorrhage.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


